Exhibit 10.1

FORRESTER RESEARCH, INC.

EXECUTIVE SEVERANCE PLAN

The Company has adopted this Forrester Research, Inc. Executive Severance Plan
for the benefit of certain employees of the Company and its Subsidiaries, on the
terms and conditions hereinafter stated. All capitalized terms used herein are
defined in Section 1 hereof. The Plan, as set forth herein, is intended to help
retain qualified employees, maintain a stable work environment and provide
economic security to Eligible Executives in the event of certain terminations of
employment.

 

SECTION 1. DEFINITIONS. As hereinafter used:

1.1 “Accountants” shall have the meaning ascribed to that term in Section 4.1.

1.2 “Affiliate” means, with respect to any individual or entity, any other
individual or entity who, directly or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with, such
individual or entity.

1.3 “Board” means the Board of Directors of the Company.

1.4 “Cause” shall mean that the Eligible Executive has: (a) willfully and
continually failed to substantially perform, or been willfully grossly negligent
in the discharge of, his or her reasonably assigned duties to the Company or any
of its Subsidiaries (in any case, other than by reason of a Disability, physical
or mental illness or analogous condition and excluding any such failure
occurring after the Eligible Executive has given written notice of termination
for Good Reason), which failure or negligence continues for a period of 10
business days after a written demand for performance is delivered to the
Eligible Executive by the Board, which specifically identifies the manner in
which the Board believes that the Eligible Executive has not substantially
performed, or been grossly negligent in the discharge of, his or her duties;
(b) committed or engaged in an act of theft, embezzlement or fraud, or committed
a willful and material breach of confidentiality with respect to the Company or
any of its subsidiaries or a willful unauthorized disclosure or use of inside
information, customer lists, trade secrets or other confidential information of
the Company or any of its Subsidiaries which in any case is materially and
demonstrably injurious to the Company or any of its Subsidiaries; (c) willfully
breached a fiduciary duty; (d) willfully and materially violated any duty, law,
rule, regulation or policy of the Company or any of its Subsidiaries; or
(e) been indicted, convicted or pled no contest to a felony (other than
involving a traffic-related infraction), or any crime involving fraud or
dishonesty. No act or failure to act on the part of the Eligible Executive shall
be deemed “willful” unless done, or omitted to be done, by the Eligible
Executive not in good faith or without reasonable belief that the Eligible
Executive’s act or failure to act was in the best interests of the Company. The
Company must notify the Eligible Executive of an act or failure to act
constituting Cause within 90 days following the date that the Board of Directors



--------------------------------------------------------------------------------

of the Company (or any duly authorized Committee thereof) first obtained actual
knowledge of the existence of Cause, or such Eligible Executive’s act or failure
to act shall not constitute cause under this Plan. For the avoidance of doubt,
this definition of Cause shall control for all purposes of determining the
rights to benefits for Eligible Executives under the Plan, regardless of any
inconsistency between this definition and a definition of “Cause” that is set
forth in any employment, severance or other agreement between the Eligible
Executive on the one hand, and the Company or any Subsidiary or any Affiliate,
on the other hand.

1.5 A “Change in Control” shall be deemed to mean the first of the following
events to occur after the Effective Date:

 

  (a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of either (1) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (2) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this Section 1.4(a), the
following acquisitions shall not constitute a Change in Control; (A) any
acquisition directly from the Company, (B) any acquisition by the Company,
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Affiliate of the Company or a successor, or
(D) any acquisition by any entity pursuant to a transaction that complies with
Section (c)(1) or (c)(2) below, or (E) any acquisition by George F. Colony or
any member of the family of George F. Colony or any trust or entity
substantially all of the beneficial interests of which are owned by the Colony
family (an “Exempt Person”);

 

  (b) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board;

 

  (c)

The consummation of a merger or consolidation of the Company or any Subsidiary
with any other entity, other than (1) a merger or consolidation which results in
the directors of the Company immediately prior to such

 

2



--------------------------------------------------------------------------------

  merger or consolidation continuing to constitute at least a majority of the
board of directors of the Company, the surviving entity or any parent thereof or
(2) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no Person other than an Exempt Person
acquires beneficial ownership, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company) representing 50% or more of the
Outstanding Company Common Stock or the Outstanding Company Voting Securities;
or

 

  (d) Shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 50% of the combined voting power of
the voting securities of which are owned by shareholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

1.6 “Change in Control Protection Period” shall mean the period commencing on
the first date a Change in Control occurs and ending eighteen (18) months
following such date.

1.7 “Change in Control Severance Event” means (i) the earlier of (x) the
involuntary termination of an Eligible Executive’s employment by the Company or
(y) the provision of written notice of the termination of an Eligible
Executive’s employment by the Company if the Company is required by law or
contract to provide advance notice of such termination, in either case other
than for Cause, death or Disability, in all such cases following the Effective
Date and during the Change in Control Protection Period, (ii) the earlier of
(x) the termination of an Eligible Executive’s employment by the Eligible
Executive for Good Reason or (y) the provision of written notice of the
termination of an Eligible Executive’s employment with the Company by the
Eligible Executive for Good Reason, if such Eligible Executive is required by
law or contract to provide advance notice of such termination, in all such cases
following the Effective Date and during the Change in Control Protection Period,
or (iii) the Eligible Executive’s employment with the Company is involuntarily
terminated following the Effective Date but prior to the date on which Change in
Control occurs, and it is demonstrated by the Eligible Executive to the
reasonable satisfaction of the Company that such termination of employment prior
to the Change in Control (x) was at the request of a third party who has taken
steps reasonably calculated to effect a Change in Control, or (y) otherwise
arose in connection with or in anticipation of a Change in Control.

1.8 “Chief Executive Officer” means the chief executive officer of the Company.

 

3



--------------------------------------------------------------------------------

1.9 “Code” means the Internal Revenue Code of 1986, as amended.

1.10 “Committee” means the Compensation and Nominating Committee of the Board.

1.11 “Company” means Forrester Research, Inc. and any successors thereto and,
where the context requires, its Subsidiaries.

1.12 “Disability” means a physical or mental condition entitling the Eligible
Executive to benefits under the applicable long-term disability plan of the
Company or any its Subsidiaries, or if no such plan exists, a “permanent and
total disability” (within the meaning of Section 22(e)(3) of the Code).

1.13 “Effective Date” shall mean May 15, 2014.

1.14 “Effective Period” means the period beginning on the Effective Date,
excluding the Change in Control Protection Period.

1.15 “Eligible Executive” means those individuals and/or positions listed on
Exhibit A hereto, including the Chief Executive Officer of the Company.

1.16 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

1.17 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

1.18 “Excise Tax” shall have the meaning ascribed to that term in Section 4.1.

1.19 “Good Reason” means (i) a material adverse alteration or material
diminution in the nature or status of an Eligible Executive’s duties or
responsibilities with the Company or any Subsidiary thereof (other than as a
result of the Eligible Executive’s physical or mental incapacity that impairs
his or her ability to materially perform his or her duties or responsibilities
and such alteration or diminution lasts only for so long as the Eligible
Executive’s doctor determines such incapacity impairs the Eligible Executive’s
ability to materially perform his or her duties or responsibilities) as an
Eligible Executive without the Eligible Executive’s consent; (ii) a reduction in
base salary or aggregate cash target bonus and other incentive opportunity of an
Eligible Executive; (iii) a material reduction in the aggregate level of
employee benefits made available to the Eligible Executive when compared to the
benefits made available to the Eligible Executive immediately prior to the
Change in Control; or (iii) a relocation of an Eligible Executive’s principal
place of business of more than 35 miles (other than to the extent agreed to or
requested by the Eligible Executive), which, in each case, is not cured within
30 days following the Company’s or one of its Subsidiaries, as applicable,
receipt of written notice from such Eligible Executive describing the event
constituting Good Reason. Such notice must be provided within 90 days of the
initial existence of the event constituting Good Reason.

 

4



--------------------------------------------------------------------------------

1.20 “Notice Period” shall have the meaning ascribed to that term in
Section 6.2.

1.21 “Payments” shall have the meaning ascribed to that term in Section 4.1.

1.22 “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof.

1.23 “Plan” means the Forrester Research, Inc. Executive Severance Plan, as set
forth herein, as it may be amended from time to time.

1.24 “Plan Administrator” means the Committee or such other person or persons
appointed from time to time by the Committee to administer the Plan.

1.25 “Safe Harbor Amount” shall mean the greatest pre-tax amount of Payments
that could be paid to an Eligible Executive without causing an Eligible
Executive to become liable for any Excise Tax in connection therewith.

1.26 “Severance Event” means the involuntary termination of an Eligible
Executive’s employment by the Company or any Subsidiary thereof, other than for
Cause, death or Disability during the Effective Period.

1.27 “Severance Date” means the date on which an Eligible Executive incurs a
Severance Event.

1.28 “Subsidiary” means, with respect to the Company, as of any date of
determination, any other Person as to which the Company owns or otherwise
controls, directly or indirectly, more than 50% of the voting shares or other
similar interests or a sole general partner interest or managing member or
similar interest of such other Person.

 

SECTION 2. SEVERANCE BENEFITS.

2.1 Generally. Subject to Sections 2.8, 2.9, 2.10, 2.11 and Section 4, each
Eligible Executive shall be entitled to severance payments and/or benefits
pursuant to applicable provisions of Section 2 of this Plan if the Eligible
Executive incurs a Severance Event or a Change in Control Severance Event.

2.2 Payment of Accrued Obligations. If an Eligible Executive incurs (i) a
Severance Event during the Effective Period, or (ii) a Change in Control
Severance Event during the Change in Control Protection Period, the Company
shall pay to such Eligible Executive on the Severance Date or as soon as
practicable thereafter in accordance with applicable law, a lump sum payment in
cash equal to

 

5



--------------------------------------------------------------------------------

the sum of (a) the Eligible Executive’s accrued but previously unpaid annual
base salary and any accrued vacation pay through the Severance Date, (b) the
Eligible Executive’s annual bonus earned for the fiscal year immediately
preceding the fiscal year in which the Severance Date occurs (if such bonus is
determinable and has not been paid as of the Severance Date) and (c) if
applicable, the amount of the annual bonus earned, if any, and/or the amount of
sales commissions determinable and earned by the Eligible Executive and unpaid
as of the Severance Date for the then current fiscal year and any prior periods.

2.3 Payment after a Severance Event or Change in Control Severance Event.

2.3.1 Subject to Sections 2.8, 2.9, 2.10, 2.11 and Section 4 hereof, the Company
shall pay to:

(a) each Eligible Executive other than the Chief Executive Officer who incurs a
Severance Event during the Effective Period, in equal installments over twelve
months in accordance with the Company’s regular payroll practices commencing
with the first administratively practical regular payroll date next following
the effectiveness of the release as described in Section 2.8, (i) one times the
Eligible Executive’s annual base salary as in effect on the Severance Date, and
(ii) in a lump sum as soon as reasonably practicable following the effectiveness
of the release described in Section 2.8, but in no event later than March 15th
of the calendar year following the calendar year that includes the Severance
Date, an amount equal to the lesser of (x) one times the Eligible Executive’s
annual target bonus and if applicable, sales commission amounts as in effect on
the Severance Date, or (y) the average of the actual bonus and if applicable,
sales commissions earned by the Eligible Executive under applicable executive
incentive plans and sales commission plans for each of the two fiscal years
preceding the year of the Severance Event, provided the Eligible Executive was
employed by the Company during both fiscal years, or, if the Eligible Executive
was employed by the Company for only one fiscal year, the actual bonus and if
applicable, sales commissions, earned by such Eligible Executive for that fiscal
year, or, if the Eligible Executive was employed by the Company for less than
one fiscal year, the actual bonus and if applicable, sales commissions, earned
by the Eligible Executive while employed by the Company; and

(b) the Chief Executive Officer if he or she incurs a Severance Event during the
Effective Period, in equal installments over eighteen (18) months in accordance
with the Company’s regular payroll practices commencing with the first
administratively practical regular payroll date next following the effectiveness
of the release as described in Section 2.8, (i) one and one-half times the Chief
Executive Officer’s annual base salary as in effect on the Severance Date, and
(ii) in a lump sum as soon as reasonably practicable following the effectiveness
of the release described in Section 2.8, but in no event later than March 15th
of the calendar year following the calendar year that includes the Severance
Date, an amount equal to the lesser of (x) one and one-half times the Chief
Executive Officer’s annual target bonus and if applicable, sales commission
amounts as in effect on the Severance Date, or (y) one and one-half times the
average of the actual bonus and if applicable, sales commissions earned by the

 

6



--------------------------------------------------------------------------------

Chief Executive Officer under applicable executive incentive plans and sales
commission plans for each of the two fiscal years preceding the year of the
Severance Event, provided the Chief Executive Officer was employed by the
Company during both fiscal years, or, if the Chief Executive Officer was
employed by the Company for only one fiscal year, one and one-half times the
actual bonus and if applicable, sales commissions, earned by such Chief
Executive Officer for that fiscal year, or, if the Chief Executive Officer was
employed by the Company for less than one fiscal year, one and one-half times
the actual bonus and if applicable, sales commissions, earned by the Chief
Executive Officer while employed by the Company.

2.3.2 Subject to Sections 2.8, 2.9, 2.10, 2.11 and Section 4 hereof, the Company
shall pay to:

(a) each Eligible Executive other than the Chief Executive Officer who incurs a
Change in Control Severance Event a lump sum cash payment on the first
administratively practical regular payroll date following the effectiveness of
the release described in Section 2.8 hereof equal to the sum of (i) one times
the Eligible Executive’s annual base salary (as in effect immediately prior to
the Change in Control or immediately prior to the Severance Date, whichever is
higher); (ii) the delta between (x) the amount, if any, payable under
Section 2.2 for actual bonus and/or sales commissions earned up to and through
the Severance Date, if any and (y) the Eligible Executive’s annual target bonus
amount and/or annual target sales commissions amount, as applicable, pro-rated
as of the Severance Date (without giving effect to any reduction in such
Eligible Executive’s target annual incentive opportunity following the Change in
Control); and (iii) the higher of (x) one times the Eligible Executive’s target
annual incentive opportunity, including target bonus opportunity, and if
applicable, target sales commissions (without giving effect to any reduction in
such Eligible Executive’s target annual incentive opportunity following the
Change in Control) or (y) the average of the actual bonus and if applicable,
sales commissions earned by the Eligible Executive under applicable executive
incentive plans and sales commission plans for each of the two fiscal years
preceding the year of the Change in Control Severance Event, provided the
Eligible Executive was employed by the Company during both fiscal years, or, if
the Eligible Executive was employed by the Company for only one fiscal year, the
actual bonus and if applicable, sales commissions, earned by such Eligible
Executive for that fiscal year, or, if the Eligible Executive was employed by
the Company for less than one fiscal year, the actual bonus and if applicable,
sales commissions, earned by the Eligible Executive while employed by the
Company.

(b) the Chief Executive Officer if he or she incurs a Change in Control
Severance Event a lump sum cash payment on the first administratively practical
regular payroll date following the effectiveness of the release described in
Section 2.8 hereof equal to the sum of (i) two times the Chief Executive
Officer’s annual base salary (as in effect immediately prior to the Change in
Control or immediately prior to the Severance Date, whichever is higher);
(ii) the delta between (x) the amount, if any, payable under Section 2.2 for
actual bonus and/or sales commissions earned up to and through the Severance
Date, if any, and (y) the Chief Executive Officer’s annual target bonus amount
and/or annual target sales commissions amount, as applicable, pro-rated as of
the

 

7



--------------------------------------------------------------------------------

Severance Date (without giving effect to any reduction in such Chief Executive
Officer’s target annual incentive opportunity following the Change in Control);
and (iii) the higher of (x) two times the Chief Executive Officer’s target
annual incentive opportunity, including target bonus opportunity, and if
applicable, target sales commissions (without giving effect to any reduction in
such target annual incentive opportunity following the Change in Control), or
(y) two times the average of the actual bonus and if applicable, sales
commissions earned by the Chief Executive Officer under applicable executive
incentive plans and sales commission plans for each of the two fiscal years
preceding the year of the Change in Control Severance Event, provided the
Eligible Executive was employed by the Company during both fiscal years, or, if
the Chief Executive Officer was employed by the Company for only one fiscal
year, two times the actual bonus and if applicable, sales commissions, earned by
such Chief Executive Officer for that fiscal year, or, if the Chief Executive
Officer was employed by the Company for less than one fiscal year, two times the
actual bonus and if applicable, sales commissions, earned by the Chief Executive
Officer while employed by the Company.

2.4 Equity Treatment. Without limitation of an Eligible Executive’s rights under
any other plan, program or agreement, all unvested equity and equity-based
awards for each Eligible Executive who incurs a Change in Control Severance
Event (including stock options and RSU’s and, for the avoidance of doubt, any
equity or equity-based awards of either the Company or a successor into which
unvested equity of the Company held by an Eligible Executive at the time of a
Change in Control is converted in connection with the Change in Control) shall
become fully vested immediately prior to such Change in Control Severance Event;
provided that any such equity or equity-based awards which vest contingent upon
the attainment of performance goals shall become vested at the target level of
performance. In addition, in the event that a Change in Control occurs in which
either (a) the Company’s common stock is exchanged for or converted into
consideration consisting solely of cash or (b) the successor or acquirer does
not assume or equitably substitute outstanding equity or equity-based awards,
each such equity or equity-based award shall be cancelled at the time of such
transaction in exchange for a payment equal to the product of (i) the
consideration per share of Company common stock in the transaction (less any
applicable per share exercise price) and (ii) the number of shares of Company
common stock subject to such award; provided that in the case of any such equity
or equity-based awards which vest contingent upon the attainment of performance
goals the number of shares subject to such award shall be measured at the target
level of performance.

2.5 Benefits Supplement. Subject to Sections 2.8, 2.9, 2.10. 2.11 and Section 4
hereof, in the case of each Eligible Executive who incurs a Severance Event or
Change in Control Severance Event, the Company shall, at its sole expense, pay
to each such Eligible Executive in equal installments in accordance with the
Company’s regular payroll schedule pursuant to Section 2.3.1 in the case of a
Severance Event, or with the lump sum payment pursuant to Section 2.3.2 in the
case of a Change in Control Severance Event an amount equal to the Company’s
portion of the cost of such Eligible Executive’s (including eligible dependents
as of the Severance Date) medical and dental benefits under applicable Company
plans on

 

8



--------------------------------------------------------------------------------

the Severance Date for a twelve-month period for Eligible Executives other than
the Chief Executive Officer, and for an eighteen-month period for the Chief
Executive Officer in the case of a Severance Event or twenty-four month period
for the Chief Executive Officer in the case of a Change in Control Severance
Event. For the avoidance of doubt, the supplemental payment referenced in this
Section 2.5 is taxable to the Eligible Executive and may be used by the Eligible
Executive for any purpose, including, but not limited to, health care
continuation coverage under COBRA.

2.6 Outplacement Services. Subject to Sections 2.8, 2.9, 2.10 and Section 4
hereof, each Eligible Executive who incurs a Severance Event or a Change in
Control Severance Event shall be provided with appropriate outplacement services
as selected by the Company (i) in the case of a Severance Event, for a period of
six months, which period may be extended for an additional six (6) months upon
request of the Eligible Executive and at the discretion of the Company; and
(ii) in the case of a Change in Control Severance Event, for a period of twelve
months.

2.7 Legal Fees. The Company shall reimburse each Eligible Executive whose
termination of employment results from a Change in Control Severance Event for
all reasonable legal fees and expenses incurred by such Eligible Executive in
seeking to obtain or enforce any right or benefit provided under this Plan,
provided such Eligible Executive prevails in substantial part on the material
issues presented in such legal or other proceeding.

2.8 Release. No Eligible Executive who incurs a Severance Event or a Change in
Control Severance Event shall be eligible to receive any payments or other
benefits under the Plan (other than payments under Section 2.2 hereof) unless he
or she first executes a waiver, release of claims, and covenant not to sue in
favor of the Company and its Subsidiaries in a form as determined by the Company
and does not revoke such release within the time permitted therein for such
revocation, if any. The Company shall provide the release to the Eligible
Executive no later than five (5) business days after the Eligible Executive’s
termination of employment. If such release is not effective on or before the
sixtieth (60th) day following the Eligible Executive’s termination of
employment, payments or benefits shall not be paid or otherwise provided to the
Eligible Executive under this Plan and instead shall be forfeited.

2.9 Section 409A. It is intended that payments and benefits under this Plan not
subject Eligible Executives to taxation under Section 409A of the Code and,
accordingly, this Plan shall be interpreted and administered to be in compliance
therewith. Any payments described in this Plan that are due within the “short
term deferral period” as defined in Section 409A of the Code, or that qualify as
“involuntary separation pay” within the meaning of Treas. Reg. § 1.409A-1(b)(9)
shall not be treated as deferred compensation unless applicable law requires
otherwise. If any amount payable under the Plan upon a termination of employment
is determined by the Company to constitute nonqualified deferred compensation
for purposes of Section 409A of the Code, such amount shall not be paid unless
and

 

9



--------------------------------------------------------------------------------

until the Eligible Executive’s termination of employment also constitutes a
“separation from service” under Section 409A of the Code. If current or future
regulations or guidance from the Internal Revenue Service dictates, or the
Company’s counsel determines that any payments or benefits due to the Eligible
Executive hereunder upon the schedule otherwise provided herein would cause the
application of an accelerated or additional tax under Section 409A, then, to the
extent required to avoid an accelerated or additional tax under Section 409A
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to this Plan during the six-month period immediately following
the Eligible Executive’s Severance Date shall instead be paid on the first
business day after the date that is six months following the Eligible
Executive’s Severance Date (or upon such Eligible Executive’s death, if earlier)
and amounts payable after such six-month period shall be paid in accordance with
their original payment schedule. To the extent required to avoid an accelerated
or additional tax under Section 409A, amounts reimbursable to the Eligible
Executive under this Plan (including any reasonable legal fee reimbursements
described in Section 2.7) shall be paid to the Eligible Executive on or before
the last day of the calendar year following the calendar year in which the
expense or tax was incurred and the amount of expenses eligible for
reimbursement (and in-kind benefits provided to the Eligible Executive) during
any one calendar year may not effect amounts reimbursable or provided in any
subsequent calendar year. Notwithstanding anything herein to the contrary, in no
event shall the timing of an Eligible Executive’s execution of the release
described in Section 2.8, directly or indirectly, result in the Eligible
Executive designating the calendar year of payment, and if a payment that is
subject to execution of the general release could be made in more than one
taxable year, payment shall be made in the later taxable year. Each payment in a
series of payments shall be treated as a “separate payment” for purposes of
Section 409A of the Code. No interpretation or amendment of this Plan shall
require the Company to incur any additional costs or to reimburse any Eligible
Executive for any taxes or penalties that might be imposed upon the Eligible
Executive as a result of Section 409A of the Code.

2.10 Nonduplication; Coordination with Other Arrangements. This Plan shall not
be deemed to impair any rights of an Eligible Executive pursuant to any other
agreement, plan or arrangement with the Company, a Subsidiary, or an Affiliate
(an “Alternative Arrangement”); provided however that the compensation and
benefits provided under this Plan shall be coordinated with similar compensation
and benefits provided under other Company-sponsored plans and individual
agreements with Eligible Executives so as to avoid the duplication of any such
compensation and benefits. For the avoidance of doubt, in the event that an
Eligible Executive is party to an Alternative Arrangement which provides
severance payments or benefits upon a termination of employment, or any
retention or “stay” bonuses, the payments and benefits provided under this Plan
shall be reduced.

 

10



--------------------------------------------------------------------------------

2.11 CESSATION OF SEVERANCE PAY AND BENEFITS.

Except as otherwise expressly provided in a written agreement signed by the
Chief Executive Officer, chief legal officer, or chief people officer of the
Company, severance pay and severance benefits which are being paid or are being
provided to an Eligible Executive as a result of a Severance Event or Change in
Control Severance Event shall immediately cease (provided the Eligible Executive
has received at least one thousand dollars ($1,000) of severance payments and
benefits) and not be resumed in the event that the Eligible Executive is
determined by the Company, in its sole discretion, to be in breach of any
confidential information, non-solicitation or non-competition covenant, or any
other restrictive covenant agreement with the Company or any Subsidiary.

 

SECTION 3. PLAN ADMINISTRATION.

3.1 The Plan Administrator shall have full discretionary authority and control
to administer the Plan and may interpret the Plan, prescribe, amend and rescind
rules and regulations under the Plan and make all other determinations necessary
or advisable for the administration of the Plan, subject to all of the
provisions of the Plan, including remedying any ambiguities or inconsistencies
and supplying any omissions.

3.2 The Plan Administrator may delegate any of its duties hereunder to such
person or persons from time to time as it may designate.

3.3 The Plan Administrator is empowered, on behalf of the Plan, to engage
accountants, legal counsel and such other personnel as it deems necessary or
advisable to assist it in the performance of its duties under the Plan. The
functions of any such persons engaged by the Plan Administrator shall be limited
to the specified services and duties for which they are engaged, and such
persons shall have no other duties, obligations or responsibilities under the
Plan. Such persons shall exercise no discretionary authority or discretionary
control respecting the management of the Plan. All reasonable expenses thereof
shall be borne by the Company.

 

SECTION 4. EXCISE TAX.

4.1 Excise Tax Treatment. Unless a more favorable treatment is otherwise
provided in an individual written employment, change of control, severance or
other agreement with an Eligible Executive, in the event it shall be determined
that any payment or distribution whether paid or payable or distributed or
distributable pursuant to the terms of this Plan or otherwise pursuant to or by
reason of any other agreement, policy, plan, program or arrangement
(collectively, a “Payment”), to or for the benefit of an Eligible Executive,
would be subject to the excise tax imposed by Section 4999 of the Code, or any
successor provision thereto, or any similar tax imposed by state or local law,
or any interest or penalties with respect to such excise tax (such tax or taxes,
together with any such interest and penalties, are hereafter collectively
referred to as the “Excise Tax”), then the aggregate amount of Payments payable
to the Eligible Executive shall be reduced to

 

11



--------------------------------------------------------------------------------

the Safe Harbor Amount, with such reduction being applied first to the cash
payments under Section 2 hereof (other than the Accrued Obligations described in
Section 2.2) and then to other benefits provided hereunder; provided however
that such reduction shall not be effected in the event that the net amount of
Payments received by the Eligible Executive, after giving effect to the
imposition of the Excise Tax (and all other applicable taxes) exceeds the net
amount of such Payments received by the Eligible Executive after giving effect
to the reduction. Unless the Company and an Eligible Executive otherwise agree
in writing, any determination required under this Section 4.1 shall be made in
writing by an independent nationally recognized accounting firm (the
“Accountants”) to be selected by the Company, whose good faith determination
shall be conclusive and binding upon the Eligible Executive and the Company for
all purposes. The Company and the Eligible Executive shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 4.1. The Company
shall bear all costs the Accountants may incur in connection with any
calculations contemplated by this Section 4.1 and any other costs that the
Eligible Executive may reasonably incur in connection with such Eligible
Executive responding to or defending any claim by a taxing authority seeking
payment of any Excise Tax in connection with amounts paid or payable to an
Eligible Executive under this Plan.

 

SECTION 5. PLAN MODIFICATION OR TERMINATION.

The Plan may be terminated or amended by the Board at any time; provided,
however, that during the Change in Control Protection Period, (a) the Plan may
not be terminated and (b) the Plan may not be amended if such amendment would in
any manner be adverse to the interests of any Eligible Executive.

 

SECTION 6. GENERAL PROVISIONS.

6.1 Except as otherwise provided herein or by law, no right or interest of any
Eligible Executive under the Plan shall be assignable or transferable, in whole
or in part, either directly or by operation of law or otherwise, including
without limitation by execution, levy, garnishment, attachment, pledge or in any
manner; no attempted assignment or transfer thereof shall be effective; and no
right or interest of any Eligible Executive under the Plan shall be liable for,
or subject to, any obligation or liability of such Eligible Executive. When a
payment is due under this Plan to a severed employee who is unable to care for
his or her affairs, payment may be made directly to his or her legal guardian or
personal representative.

6.2 If the Company or any Subsidiary is obligated by law or by contract to pay
severance pay, a termination indemnity, or the like, or if the Company or any
Subsidiary is obligated by law or contract to provide advance notice of
separation (“Notice Period”), then any severance pay hereunder shall be reduced
by the amount of any such severance pay, termination indemnity, or the like, as
applicable, and by the amount of any compensation received during any Notice
Period, provided the Eligible Executive was relieved of duties during such
Notice Period.

 

12



--------------------------------------------------------------------------------

6.3 Neither the establishment of the Plan, nor any modification thereof, nor the
creation of any fund, trust or account, nor the payment of any benefits shall be
construed as giving any Eligible Executive, or any person whomsoever, the right
to be retained in the service of the Company or any Subsidiary, and all Eligible
Executives shall remain subject to discharge to the same extent as if the Plan
had never been adopted.

6.4 If any provision of this Plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions hereof, and
this Plan shall be construed and enforced as if such provisions had not been
included.

6.5 This Plan shall inure to the benefit of and be binding upon the heirs,
executors, administrators, successors and assigns of the parties, including each
Eligible Executive, present and future, and any successor to the Company. If a
severed employee shall die while any amount would still be payable to such
severed employee hereunder if the severed employee had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in a lump sum in
accordance with the terms of this Plan to the executor, personal representative
or administrators of the severed employee’s estate.

6.6 The headings and captions herein are provided for reference and convenience
only, shall not be considered part of the Plan, and shall not be employed in the
construction of the Plan.

6.7 The Plan shall not be required to be funded unless such funding is
authorized by the Board. Regardless of whether the Plan is funded, no Eligible
Executive shall have any right to, or interest in, any assets of the Company
which may be applied by the Company to the payment of benefits or other rights
under this Plan.

6.8 Any notice or other communication required or permitted pursuant to the
terms hereof shall have been duly given when delivered or mailed by United
States Mail, first class, postage prepaid, addressed to the intended recipient
at his, her or its last known address.

6.9 This Plan shall be construed and enforced according to the laws of the State
of Delaware to the extent not preempted by federal law, which shall otherwise
control. All disputes arising out of or in connection with this Plan shall be
subject to the jurisdiction of the courts of Massachusetts.

6.10 All payments and benefits paid or otherwise provided under or pursuant to
the Plan shall be reduced by applicable tax withholding and shall be subject to
applicable tax reporting, as determined by the Plan Administrator.

 

13



--------------------------------------------------------------------------------

6.11 The Plan, as a “severance pay arrangement” within the meaning of
Section 3(2)(B)(i) of ERISA, is intended to be excepted from the definitions of
“employee pension benefit plan” and “pension plan” set forth under section 3(2)
of ERISA, and is intended to meet the descriptive requirements of a plan
constituting a “severance pay plan” within the meaning of regulations published
by the Secretary of Labor at Title 29, Code of Federal Regulations §2510.3-2(b).
The Plan is also intended to constitute an “unfunded welfare plan” maintained by
the Company “for the purpose of providing benefits for a select group of
management or highly compensated employees” such that it will be, among other
things, exempt from the reporting and disclosure requirements of Part 1 of Title
I of ERISA.

6.12 All severance benefit payments are subject to set-off, recoupment, or other
recovery or “clawback” as required by applicable law or by any Company policy on
the clawback of compensation, as amended from time to time.

6.13 An Eligible Executive who is receiving or has received payments or other
benefits under this Plan following a Severance Event or Change in Control
Severance Event will not be required to seek other employment, nor will there be
any offset against amounts due to such Eligible Executive under this Plan for
any remuneration payable by any subsequent employer. An Eligible Executive who
is receiving or has received payments or other benefits under this Plan
following a Severance Event or Change in Control Severance Event will cooperate
fully with the Company in the defense or prosecution of any government
investigations and any government or third-party claims or actions then in
existence or which may be brought or threatened in the future against or on
behalf of the Company, including any claim or action against its directors,
officers and employees in which the Eligible Executive has personal knowledge of
any relevant facts. The Eligible Executive’s cooperation in connection with such
claims or actions shall include the Eligible Executive being available, within
reason given the constraints of personal commitments, future employment or job
search activities, to meet with the Company to prepare for any proceeding, to
provide truthful affidavits, to assist with any audit, inspection, proceeding or
other inquiry, and to act as a witness in connection with any litigation or
other legal proceeding affecting the Company. The Company will reimburse the
Eligible Executive for any reasonable, out-of-pocket expenses that the Eligible
Executive may incur in providing such assistance.

 

SECTION 7. CLAIMS, INQUIRIES, APPEALS.

7.1 Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing, as follows:

 

14



--------------------------------------------------------------------------------

Plan Administrator

c/o Forrester Research, Inc.

60 Acorn Park Drive

Cambridge, MA 02140

Attn: Chief People Officer

With a copy to: Chief Legal Officer

7.2 Denial of Claims. In the event that any application for benefits is denied
in whole or in part, the Plan Administrator must notify the applicant, in
writing, of the denial of the application, and of the applicant’s right to
review the denial. The written notice of denial will be set forth in a manner
designed to be understood by the employee, and will include specific reasons for
the denial, specific references to the Plan provision upon which the denial is
based, a description of any information or material that the Plan Administrator
needs to complete the review and an explanation of the Plan’s review procedure.

This written notice will be given to the applicant within ninety (90) days after
the Plan Administrator receives the application, unless special circumstances
require an extension of time, in which case, the Plan Administrator has up to an
additional ninety (90) days for processing the application. If an extension of
time for processing is required, written notice of the extension will be
furnished to the applicant before the end of the initial ninety (90)-day period.

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application. If written notice of denial of the application
for benefits is not furnished within the specified time, the application shall
be deemed to be denied. The applicant will then be permitted to appeal the
denial in accordance with the Review Procedure described below.

7.3 Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied (or deemed
denied), in whole or in part, may appeal the denial by submitting a request for
a review to the Plan Administrator within 60 days after the application is
denied (or deemed denied). The Plan Administrator will give the applicant (or
his or her representative) an opportunity to review pertinent documents in
preparing a request for a review and submit written comments, documents, records
and other information relating to the claim. A request for a review shall be in
writing and shall be addressed to:

Plan Administrator

c/o Forrester Research, Inc.

60 Acorn Park Drive

Cambridge, MA 02140

Attn: Chief People Officer

With a copy to: Chief Legal Officer

 

15



--------------------------------------------------------------------------------

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The Plan Administrator may require the applicant to submit
additional facts, documents or other material as he or she may find necessary or
appropriate in making his or her review.

7.4 Decision on Review. The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60)-day period. The Plan Administrator will give
prompt, written notice of its decision to the applicant. In the event that the
Plan Administrator confirms the denial of the application for benefits in whole
or in part, the notice will outline, in a manner calculated to be understood by
the applicant, the specific Plan provisions upon which the decision is based.

7.5 Rules and Procedures. The Plan Administrator may establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out his or her responsibilities in reviewing benefit
claims. The Plan Administrator may require an applicant who wishes to submit
additional information in connection with an appeal from the denial (or deemed
denial) of benefits to do so at the applicant’s own expense.

7.6 Exhaustion of Remedies. No legal action for benefits under the Plan may be
brought until the claimant (a) has submitted a written application for benefits
in accordance with the procedures described by Section 7.1 above, (b) has been
notified by the Plan Administrator that the application is denied (or the
application is deemed denied due to the Plan Administrator’s failure to act on
it within the established time period), (c) has filed a written request for a
review of the application in accordance with the appeal procedure described in
Section 7.3 above and (d) has been notified in writing that the Plan
Administrator has denied the appeal (or the appeal is deemed to be denied due to
the Plan Administrator’s failure to take any action on the claim within the time
prescribed by Section 7.4 above).

7.7 Limitation on Civil Actions. In no event shall a claimant or any other
person be entitled to challenge a decision of the Plan Administrator in court or
in any other administrative proceeding unless and until the claim and appeal
procedures described above have been complied with and exhausted, nor may a
claimant or other person bring any action in a court or other tribunal more than
two (2) years after the Eligible Executive has terminated employment, regardless
of whether the periods for the claim and appeal procedures have expired.

 

 

16



--------------------------------------------------------------------------------

EXHIBIT A

ELIGIBLE EXECUTIVES

Chief Executive Officer

Other Members of the Company’s Executive Team who are also executive officers of
the Company designated in writing by the Board as eligible for the Plan